DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is in improper dependent form because the claim it is listed as depending on, claim 51, does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52, line 1, recites “The memory structure of claim 51”.  Claim 51 does not exist.  It is thus impossible to determine which memory structure is being references.  This issues renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241) in view of KNOEFLER (US 20090309152).
Regarding claim 41, BAEK discloses a memory structure, comprising: 
a semiconductor substrate (substrate PS, see fig 5-11, para 62) having a planar surface (upper surface of PS, see fig 6), wherein the semiconductor substrate has a plurality of circuit elements (transistors PTR, see fig 6, para 64) formed therein; 
a staircase structure (fig 5-11, ST, para 46), formed above the planar surface, comprising a plurality of active strips (each group of 4 layers comprising GE, ILD, GE, ILD, see fig 6, para 71) one on top of another along a first direction (stacking direction D3, see fig 6) substantially orthogonal to the planar surface, each active strip extending lengthwise along a second direction (direction D1, see fig 6 and 11) substantially parallel to the planar surface and providing one step in the staircase structure (see fig 11),
a second dielectric layer (fig 6, 150, para 87) adjacent the staircase structure; 
a first plurality of interconnect conductors (CL1/2, see fig 8 and 11, para 90) each extending lengthwise along a third direction (a set of CL1/2 extend along D2, see fig 11) that is both substantially parallel the planar surface and substantially orthogonal to the second direction; 
a plurality of conductive columns (the vias TP1/2 which are connected between CL1/2 and 31/33 to the transistors PTR, see fig 8 and 11, para 90) each extending lengthwise along the first direction (TP1/2 extend along D3 lengthwise, see fig 8 and 11) and electrically connected to an associated one of the first plurality of interconnect conductors (see fig 8 and 11), wherein each conductive column is situated adjacent to and on a side along the length of an associated one of the active strips (the vias TP1/2 connecting CL1/2 to 31/33 are offset along D2 from the strips, see fig 8 and 11), such that the conductive column is separated in the third direction and electrically insulated from the associated active strip by the second dielectric layer (vias TP1/2 are separated from staircase ST by 150 in the second and third directions, see fig 8 and 11); and 
a third dielectric layer (fig 5-11, 151, para 88) provided over the staircase structure, the third dielectric layer having embedded therein a plurality of vias (the vias CP1/2 which connect ST to Cl1/2, see fig 8 and 11, para 90) each containing conductive material electrically connecting to one of the semiconductor layers of an active strip to the conductive column associated with the active strip through the interconnect conductors associated with the associated conductive column (see fig 8, para 92).
BAEK fails to explicitly disclose a device wherein each active strip comprises: (1) a first semiconductor layer of a first conductivity type; (2) a second semiconductor layer of the first conductivity type underneath the first semiconductor layer; and (3) a first dielectric layer of an insulative material between and isolating the first and second semiconductor layers; and (4) a third semiconductor layer of a second conductivity type, wherein the third semiconductor layer is embedded in the first dielectric layer of the active strip.
KNOEFLER discloses a device wherein each active strip (strip comprising semiconductor layers and insulator layers 516, 518, 520, 2006, 2008, 2104, 2802, and 2107, see figs 30 and 32, para 102, 152, 154 and 168) comprises: (1) a first semiconductor layer of a first conductivity type (p-type layer 520, see fig 30 and 32, para 102); (2) a second semiconductor layer of the first conductivity type underneath the first semiconductor layer (516 is underneath 520, see fig 30 and 32, para 102); and (3) a first dielectric layer of an insulative material between and isolating the first and second semiconductor layers (dielectric 518 and 2802 are between 516 and 520, see fig 30 and 32, para 103 and 168); and (4) a third semiconductor layer of a second conductivity type (n-doped region 2008, see fig 30 and 32, para 152), wherein the third semiconductor layer is embedded in the first dielectric layer of the active strip (2008 is in direct contact with and surrounded on two sides by 518/2802, see fig 30).
BAEK and KNOEFLER are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the electrode doping and structure of KNOEFLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the electrode doping and structure of KNOEFLER in order to provide for normally on and normally off transistors to be formed (see KNOEFLER para 175).
Regarding claim 42 BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK further discloses a device, wherein each conductive column is electrically connected to an associated circuit element in the semiconductor substrate (the columns TP1/2 are connected to PTR, see fig 8, para 92).
Regarding claim 43 BAEK and KNOEFLER disclose the memory structure of Claim 42.
BAEK further discloses a device, further comprising a second plurality of interconnect conductors (fig 8, 31 and 33, para 65) formed between the semiconductor substrate and the staircase structure (31/33 are between ST and 10, see fig 8), wherein the second plurality of interconnect conductors each extend along the third direction (31/33 extend along D2, see fig 8) and wherein each one of the second plurality of interconnect conductors electrically connect one of the conductive columns to the associated circuit element (see para 92).
Regarding claim 44 BAEK and KNOEFLER disclose the memory structure of Claim 42.
BAEK further discloses a device, further comprising a plurality of conductive segments (fig 8, 31 and 33, para 65) formed between the staircase structure and the semiconductor substrate, wherein each conductive column is electrically connected to the associated circuit element through one of the conductive segments.
Claims 45 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241) and KNOEFLER (US 20090309152) in view of KIYOTOSHI (US 20080073635).
Regarding claim 45, BAEK and KNOEFLER disclose the memory structure of Claim 44.
BAEK fails to explicitly disclose a device, wherein each conductive segment is electrically connected to the second semiconductor layers of a plurality of the active strips.
KIYOTOSHI discloses a device, wherein each conductive segment is electrically connected to the second semiconductor layers of a plurality of the active strips (the lower portions of 221 are electrically connected to 203-309 via 223 and 221, see fig 13).
BAEK and KIYOTOSHI are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the connections of KIYOTOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the connections of KIYOTOSHI in order so that gate electrodes can be processed using CMP (see KIYOTOSHI para 123).
Regarding claim 50 BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK fails to explicitly disclose a device, wherein each active strip further comprises first and second conductive layers adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer.
KIYOTOSHI discloses a device, wherein each active strip further comprises first and second conductive layers (the WN films 313 disposed close to and therefore adjacent the semiconductor layers 303, see fig 19, para 127) adjacent, respectively, first and second semiconductor layers, each conductive layer having an electrical resistivity lower than that of its adjacent semiconductor layer (313 is WN and 303 are Si, see para 124-127).
BAEK and KIYOTOSHI are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the conductive materials of KIYOTOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the conductive materials of KIYOTOSHI in order so that gate electrodes can be processed using CMP (see KIYOTOSHI para 123).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241) and KNOEFLER (US 20090309152) in view of KIDOH (US 20100320526).
Regarding claim 46, BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK fails to explicitly disclose a device, wherein the conductive columns each comprise polysilicon.
KIDOH discloses a device, wherein the conductive columns each comprise polysilicon (contact plugs 64 can be poly, see para 98 and 151).
BAEK and KIDOH are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the conductive materials of KIDOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the conductive materials of KIDOH in order to reduce chip surface area (see KIDOH para 8).
Claims 47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241) and KNOEFLER (US 20090309152) in view of MATSUDA (US 20160020169).
Regarding claim 47, BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK fails to explicitly disclose a device, wherein the active strips each form one or more NOR-type memory strings.
MATSUDA discloses a device, wherein the active strips each form one or more NOR-type memory strings (the staircase structure can be used to form a NOR memory, see para 73).
BAEK and MATSUDA are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the NOR configuration of MATSUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify BAEK with the NOR configuration of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Regarding claim 53, BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK fails to explicitly disclose a device, wherein the active strips each form one or more NOR strings.
MATSUDA discloses a device, wherein the active strips each form one or more NOR strings (the staircase structure can be used to form a NOR memory, see para 73).
BAEK and MATSUDA are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the NOR configuration of MATSUDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify BAEK with the NOR configuration of MATSUDA in order to provide a reliable device (see MATSUDA para 72).
Claims 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241) and KNOEFLER (US 20090309152) in view of KITO (US 20070252201).
Regarding claim 48, BAEK and KNOEFLER disclose the memory structure of Claim 41.
BAEK fails to explicitly disclose a device, wherein the conductive material comprises a refractory metal.
KITO discloses a device, wherein the conductive material comprises a refractory metal (a contact plug 144a can comprise tungsten, see fig 33, para 291).
BAEK and KITO are analogous art because they both are directed towards three dimensional semiconductor memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the conductive material of KITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the conductive material of KITO in order to reduce the influence of the heat process (see KITO para 293).
Regarding claim 49, BAEK and KNOEFLER disclose the memory structure of Claim 48.
BAEK fails to explicitly disclose a device, wherein the refractory metal comprises tungsten.
KITO discloses a device, wherein the refractory metal comprises tungsten (a contact plug 144a can comprise tungsten, see fig 33, para 291).
BAEK and KITO are analogous art because they both are directed towards three dimensional semiconductor memory structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the conductive material of KITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the conductive material of KITO in order to reduce the influence of the heat process (see KITO para 293).
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 20190393241), KNOEFLER (US 20090309152) and MATSUDA (US 20160020169) in view of KIYOTOSHI (US 20080073635).
Regarding claim 54, BAEK, MATSUDA and KNOEFLER disclose the memory structure of Claim 53.
BAEK fails to explicitly disclose a device, wherein the staircase structure is provided at one end of the active strips and wherein the NOR strings form a memory array using a portion of the active strips away from staircase structure.
KIYOTOSHI discloses a device, wherein the staircase structure is provided at one end of the active strips and wherein the NOR strings form a memory array using a portion of the active strips away from staircase structure (the active areas are formed in the stripe pattern which extends away from the right edge which forms a staircase, see fig 13).
BAEK and KIYOTOSHI are analogous art because they both are directed towards three dimensional semiconductor memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BAEK with the NOR configuration of KIYOTOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BAEK with the NOR configuration of KIYOTOSHI in order so that gate electrodes can be processed using CMP (see KIYOTOSHI para 123).
Response to Arguments
Applicant’s arguments with respect to claim(s) 41 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811